Case 1:21-cv-00456-NYW Document 7 Filed 03/11/21 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 21-cv-00456-NYW

PREFERRED CONTRACTORS INSURANCE COMPANY, RRG,

       Plaintiff,

v.

MICHAEL HAMILTON,
CAROL BOGGIS,
NAB, LLC, d/b/a Buildsmart Fort Collins,
ANTHONY BAETTI, and
COUNTRY MUTUAL INSURANCE COMPANY,

       Defendants.

     ORDER SETTING SCHEDULING/PLANNING CONFERENCE AND SETTING
         DEADLINE FOR FILING OF CONSENT/NONCONSENT FORM

Magistrate Judge Nina Y. Wang

      This case has been directly assigned to Magistrate Judge Nina Y. Wang pursuant to
D.C.COLO.LCivR 40.1(c).

       IT IS ORDERED:

       1. The court shall hold a Fed. R. Civ. P. 16(b) scheduling and planning conference on:

                                  April 20, 2021 at 1:30 p.m.

via telephone conference. All participants shall use the following dial-in information: 888-363-
4749, Access Code: 5738976.

        2. A copy of the instructions for the preparation of a scheduling order and a form of
scheduling order can be downloaded from the court’s website at www.cod.uscourts.gov. The
parties or their counsel shall submit their proposed scheduling order, pursuant to District of
Colorado Electronic Case Filing (“ECF”) Procedures V.6.0, including a copy of the proposed
scheduling order in a Word format sent via email to Wang_Chambers@cod.uscourts.gov, on or
before seven days prior to the Scheduling Conference:

                                        April 13, 2021
Case 1:21-cv-00456-NYW Document 7 Filed 03/11/21 USDC Colorado Page 2 of 2




      3. The parties shall complete and file the Consent/Nonconsent Form indicating either
unanimous consent of the parties or that consent has been declined, on or before:

                                         April 6, 2021

       4. The parties shall hold a pre-scheduling conference meeting and prepare a proposed
Scheduling Order in accordance with Fed. R. Civ. P. 26(f) and D.C.COLO.LCivR 16.1 and 26.1(a)
on or before:

                           21 days prior to scheduling conference

Pursuant to Fed. R. Civ. P. 26(d), no discovery will be deemed served until at least the pre-
scheduling conference meeting contemplated by Fed. R. Civ. P. 26(f).

       5. The parties shall comply with the mandatory disclosure requirements of Fed. R. Civ. P.
26(a)(1) on or before:

                    14 days after the pre-scheduling conference meeting.



DATED: March 10, 2021                              BY THE COURT:


                                                   _________________________
                                                   Nina Y. Wang
                                                   United States Magistrate Judge




                                               2
